Title: Dumas to the American Commissioners, 11 March 1777
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Dear Sirs
11e. Mars 1777
Je ne saurois plus longtemps résister à la tentation de vous écrire, que j’éprouve à chaque ordinaire, et à laquelle je succomberois régulierement, si la crainte d’être importun, plus qu’utile, ne me retenoit. Enfin la joie de pouvoir vous féliciter des succès de nos amis l’emporte sur cette crainte. Trois Regiments Hessois pris à Trenton, et 3 autres, royaux, battus successivement, sont des événements avérés arrivés bien à propos, et me font augurer, non seulement que les autres, annoncés sur des fondements moins authentiques, savoir la défaite du Major Rogers, la reprise des Lignes de Kingsbridge, et le soulevement du reste des troupes Hessoises, pourroient bien se confirmer aussi. Quoiqu’il en soit, je rends graces à Dieu de ce qui est arrivé; et dans mes éjaculations mentales (car mes prieres ne sont jamais méditées, et par conséquent elles sont infiniment courtes) je lui demande à tous moments sa puissante protection pour les Etats Unis Am. Mon Epouse et ses deux fils en exhalent de pareilles; et ma fille ne manque pas, soir et matin, de demander soir et matin au bon Dieu de bons jours et de bonnes nuits pour les bons amis de Papa. Ainsi l’Amérique a pour elle, dans ces provinces, outre les voeux de tout ce qui n’y est pas directement ou indirectement intéressé en faveur de ses cruels ennemis, une petite Eglise, de 5 membres seulement, mais qui se distingue des autres, je ne dis pas par l’orthodoxie, mais par le sentiment, la simplicité et l’innocence. A mesure que nos Marchands feront avec les vôtres des affaires lucratives, et surtout lorsque nos rentiers pourront, sur des sûretés suffisantes pour capitaux et intérêts, placer chez vous l’argent dont ils regorgent, vous aurez aussi pour vous les Eglises où l’on prie avec plus de bruit et d’étalage: la superstition et l’incrédulité, l’hypocrisie même, l’avarice et la prodigalité, l’économie et le luxe, l’active coquinerie et la phlegmatique bonhommie, tout priera alors à l’envi pour l’Amérique.
L’Amb[assadeu]r A[nglais] a présenté il y a plus de 8 jours un Mémoire à nos Etats, le plus violent et le plus impératif dont on puisse s’aviser d’Etat à Etat. Le Roi son maître se plaint sur le plus haut ton, que les Am[éricains] trouvent à se pourvoir chez nos Marchands, surtout à St. Eustache, d’armes et de munitions, &c. &c.; que le Gouverneur de St. Eustache a rendu le salut à un Armateur Am[éricain] et les favorise; que par-là il a témoigné reconnoître des Rebelles pour une Puissance legitime; que les Etats doivent déposer, rappeller, punir ce Gouverneur, donner une satisfaction éclattante à l’Angleterre, prohiber efficacément les pratiques de leurs Marchands, et NB ne point procéder en tout ceci avec leur lenteur ordinaire, qu’autrement la bonne harmonie entre la Gr. Br. et cette Rep. sera interrompue, lui-même rappellé, &c. &c. Telle est, Messieurs, la Loi, munie, comme vous voyez, d’une Sanction formelle, que l’on vient de notifier ici, où à ce qu’on m’a assuré, les premieres têtes sont à la fois choquées de l’incartade, et intriguées comment y répondre. Comme la réponse cependant ne peut se faire sans avoir pris l’avis des provinces, on a envoyé l’affaire à chacune ad referendum; cela occasionnera partout des Dietes extraordinaires; et l’on est très curieux de savoir quelles résolutions elles prendront. J’ai cru cette nouvelle digne de vous être communiquée; et je ne manquerai pas, en son temps, de vous en mander les suites.
Je n’ai ni écrit, ni parlé au grand Facteur depuis ce dont je vous ai rendu compte, Messieurs, faute de matiere qui puisse me donner quelque relief.
Je suis fort lié depuis quelque temps avec le Gazetier françois de Leide, qui favorise tant qu’il peut les Am[éricains], qui a déjà inséré dans ses feuilles plusieurs petits articles que je lui ai communiqués, et qui en inserera d’autres si je puis les lui fournir: il me l’a promis; et je vous conseille fort, Messieurs, de profiter de sa bonne volonté, en me fournissant de quoi lui donner (mais plus de faits que de raisonnements politiques); car sa gazette est fort répandue, tant en ce pays que par toute l’Europe, étant estimée comme l’une des plus impartiale. On lui a reproché dans une lettre d’Espagne, et dans d’autres aussi, de ce qu’il n’entre pas encore assez dans les détails quant à l’Amérique.
Dieu vous donne, mes respectables Amis, santé, vigueur, et continuation de bonnes nouvelles. Je baise les mains au vénérable Docteur, et à son digne Collegue. Je sens, Messieurs, que vous m’écririez, si vous n’étiez surchargés d’affaires; mais je mentirois, si je vous laissois croire que ma philosophie me fait supporter avec résignation une longue privation de vos Lettres. Cependant quelque cheres qu’elles me soient, je ne voudrois pas, pour tout au monde, en avoir aux dépens de la moindre des affaires de nos amis; j’aimerois mieux, en ce cas, continuer de souffrir. Ceci soit dit aussi à Mr. Carmichaël, Pour lequel je joindrai un mot, si le temps me le permet, sinon, une autre fois. Ce que j’ose hardiment vous demander, Messieurs, c’est de m’aimer toujours comme je vous aime et respecte avec tous les braves Americains.

La seule chose qui trouble la joie que j’ai de leurs succès, c’est la captivité du brave Général Lee. Son sort m’inquiete.
Une autre nouvelle, que je viens de lire dans une de nos Gazettes Hollandoises, m’affligeroit beaucoup aussi, si je pouvois la croire: c’est que, selon une prétendue Lettre de New-York, du 22e. Janvier, Messieurs Allen et Galloway, tous deux Membres du Congrès, se seroient allés rendre au Ld. Howe. A moins que vous ne me la confirmiez, je ne croirai jamais une telle infamie. Vos atroces ennemis n’ont déjà que trop débité pareils mensonges. Je suis, Messieurs pour toute la vie, votre dévoué et humble serviteur
St. Jean.

[J’ai] quelques autres particularités [encore] à vous marquer. Je les dirai vendredi prochain à Mr. Carmichaël sous le couvert de Messieurs Germany Girardot et Compagnie. Ce que je lui écris est aussi pour vous; ainsi, Messieurs, s’il étoit absent, ouvrez, s’il vous plait, mes Lettres pour lui avant de le lui faire tenir.
Messieurs Franklin et Deane

 
Addressed: Monsieur / Monsieur Silas Deane / hotel de hambourg rue Jacob / à Paris [in another hand:] hotel Colbert
Notation: Dumas 11. March 77.
